DETAILED ACTION
Claims 1-22 were subject to restriction requirement mailed on 11/10/2021.
Applicants filed a response, and elected Group I, claims 1-12, and withdrew claims 13-22; Applicants further elected species – the catalyst is a homogenous alloy, and withdrew claim 7, without traverse on 01/10/2022.
Applicants canceled claim 9 on 01/10/2022.
Claims 1-8 and 10-22 are pending, of claims 7 and 13-22 are withdrawn.
Claims 1-6, 8 and 10-12 are rejected.

Election/Restrictions
Applicant’s election without traverse of claims 1-6, 8 and 10-12 in the reply filed on 01/10/2022 is acknowledged.
Claims 7 and 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/US18/54115, filed on 10/03/2018; PRO 62567714, filed 10/03/2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claims 11 recites the phrase, “loaded onto a support.” It is suggested to amend the phrase to “is loaded onto a support”.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, recite the phrase “a hydrogen binding energy”. However, it is unclear how the hydrogen binding energy is determined. Therefore, the scope of claims 1-3 are indefinite. While Applicants’ specification disclose that HBE calculation are based on DFT as implemented in the Vienna ab initio Simulation Package (VASP) use the projector-augmented wave (PAW) method. It is unclear whether the same method is required in the scopes of claims 1-3. Furthermore, according to Sheng (Sheng et al., Correlating hydrogen oxidation and evolution activity on platinum at different pH with measured hydrogen binding energy, Nature Communications, 8, 2015) (provided in IDS received on 09/11/2020), the hydrogen binding energy, obtained from cyclic voltammograms, linearly increases with the pH (Sheng, page 1). 

Regarding dependent claims 4-6, 8 and 10-12, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al., US 2008/0199762 1 (Hayden) (provided in IDS received on 09/11/2020), in view of Chen et al., Tip-directed synthesis of multimetallic nanoparticles, J. Am. Chem. Soc., 2015, 137, 9767-9173 (Chen) (provided in IDS received on 09/11/2020).
Regarding claims 1, 4-5, 8 and 11-12, Hayden discloses a platinum alloy catalyst, wherein the platinum alloy is a PtAuX alloy, wherein X is one or more metals chosen from the group consisting of transition metals (Hayden, Abstract), wherein X is preferably, eg. Cu (Hayden, [0007]). 
Hayden further discloses Fig. 2, a ternary diagram showing the activity of the different catalysts comparing to the amounts of Pt, Au and Ti (i.e., Ti is another example of X besides Cu) in the catalyst (Hayden, Fig. 2 and [0018]). Fig. 2 shows varying molar percentages of Pt, Au, and Ti, including the presently claims of a 1:1:1 molar ratio (as below shown in annotated Fig. 2 of Hayden). It therefore would be obvious to a person of ordinary skill in the art to prepare the platinum alloy, when X is Cu instead of Ti, using varying molar rations, including the presently claimed molar ratio of 1:1:1, in order to establish a similar ternary diagram and optimize the molar ratio in the platinum alloy.

    PNG
    media_image1.png
    588
    720
    media_image1.png
    Greyscale

Hayden, Fig. 2, with annotation
Hayden further discloses that the catalyst can be used in a fuel cell as a supported catalyst (i.e. dispersed on a support material). In a supported catalyst, the PtAuX alloy is suitably dispersed on a conductive carbon material. Suitably, carbon support materials include furnace carbon blacks or acetylene blacks (Hayden, [0009]).

Further regarding claim 1-3, 6 and 10, Hayden does not discloses (a) the PtAuX is a nanoparticle; (b) the PtAuX catalyst having a hydrogen binding energy lower than 0.0 eV; (c) wherein the alloy is homogeneous, or (d) wherein the nanoparticle has a diameter of 10 to 20 nm.
With respect to the differences, Chen teaches scanning probe block copolymer lithograph (SPBCL) and it is possible to use this approach (i.e., SPBCL) to synthesize alloy nanoparticles comprised of combinations of Au, Ag, Pd, Ni, Co and Pt (Chen, Abstract). Chen specifically teaches structures have been made with diameters deliberately tailored in the 10 – 20 nm range (Chen, Abstract).

In light of the motivation of utilizing SPBCL to synthesize alloy nanoparticles as taught by Chen, it therefore would be obvious to a person of ordinary skill in the art to utilize SPBCL to synthesize the platinum alloy catalyst of Hayden, with diameters deliberately tailored in the 10 – 20 nm range, in order to precisely control the composition of alloy nanoparticles and achieve synthesized particles that are high quality to display an enhanced catalytic activity, and therefore arrive at a synthesis method that is identical to that disclosed in the Applicants’ specification (Specification, [0032]-[0033]). It therefore would be obvious to a person of ordinary skill in the art that the platinum alloy catalyst of Hayden in view of Chen would inherently have a hydrogen binding energy lower than 0.0 eV as required in Applicants’ claim 1, and have a hydrogen energy from 0.1 to -0.6 eV as required in Applicants’ claim 2, and have a hydrogen energy from -0.2 to -0.4 eV as required in Applicants’ claim 3, and herein the alloy is homogenous as required in Applicant’s claim 6. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Hayden in view of Chen discloses the platinum alloy catalyst as presently claimed, it is clear that the platinum alloy catalyst of Hayden in view of Chen would be capable of performing the intended use, i.e. loaded onto a suport, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732